                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In the Matter of:                               }
 MDM HOLDINGS, INC.                              }    CASE NO. 19-82531-CRJ-11
                                                 }
                                                 }    CHAPTER 11
        Debtor                                   }


    ORDER SETTING DEADLINE TO FILE CHAPTER 11 PLAN AND DISCLOSURE
         STATEMENT AND SETTING BAR DATE FOR FILING CLAIMS

        On September 4, 2019, the Court held a Status Conference in this case pursuant to 11
 U.S.C. § 105(d) to discuss the expeditious and economical resolution of this case, including
 scheduling deadlines. Appearing at the hearing were Tazewell Taylor Shepard, IV, Esq., counsel
 for the Debtor, and Richard Blythe, Esq., counsel for the Bankruptcy Administrator.
        At the Status Conference, discussion was had regarding the procedural status of the case,
 and suggestions were solicited regarding a realistic, reasonable deadline for the Debtor to file a
 Disclosure Statement and Plan, and a reasonable bar date for filing claims. Based upon the
 foregoing, it is hereby
        ORDERED, ADJUDGED AND DECREED as follows:
        1. Pursuant to Bankruptcy Rule 3016(b), the deadline to file the Debtor’s Chapter 11 Plan
            and Disclosure Statement is fixed as Friday, December 6, 2019, by 5:00 p.m., CDT.
        2. Pursuant to Bankruptcy Rule 3003(c), the deadline for all creditors to file a Proof of
            Claim is Friday, November 15, 2019, by 5:00 p.m., CDT.
        3. Counsel for the Debtor is directed to immediately give notice of the Claims Bar Date
            by mailing a copy of this Order to the Debtor, all creditors, governmental units, Richard
            Blythe for the Bankruptcy Administrator’s office, and all parties requesting notice.



 Dated this the 6th day of September, 2019.

                                                      /s/ Clifton R. Jessup, Jr.
                                                      Clifton R. Jessup, Jr.
                                                      United States Bankruptcy Judge




Case 19-82531-CRJ11        Doc 38    Filed 09/06/19 Entered 09/06/19 15:32:41              Desc Main
                                    Document     Page 1 of 1
